DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 16 has been amended to require “wherein the boehmite concentration function includes an Arrhenius temperature dependence and a polynomial boehmite concentration dependence.”  
Within [0067] of the specification as filed, Applicant describes wherein the concentration function may have an Arrhenius dependence on temperature, however, such is noted for being present when the compressive strength requirement is 50 psi.  As such, there is insufficient support wherein the concentration function has an Arrhenius temperature dependence for all other compressive strengths, as would be encompassed by the current claim language.   
It is the position of the Office there is further no explicit support for wherein the concentration function also has “a polynomial boehmite concentration dependence” in combination with the Arrhenius temperature dependence.  The Examiner notes, Arrhenius temperature dependence appears to be shown for Equation 1 presented in [0067].  Although [0070] notes wherein the functions used to calculate the boehmite concentration may be any type of function including polynomial, such is with reference to Equation 2, wherein the Arrhenius temperature dependence is not explicitly disclosed, and, further, such is not specific to the “boehmite concentration dependence” as instantly claimed.  
Based on the specification as filed, it appears within the “selecting a concentration of nanoparticulate boehmite” step, Applicant may consider replacing the newly added amendment of “wherein the boehmite concentration function includes an Arrhenius temperature dependence and a polynomial boehmite concentration dependence” with a wherein clause that includes Equation 1 from [0067] of the specification as filed to convey the instantly claimed Arrhenius temperature dependence as supported by the specification as filed in combination with the boehmite concentration dependence.  Such an amendment does not appear to be present in the prior art and could overcome this rejection.  
Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an Arrhenius temperature dependence for a time to 50 psi, does not reasonably provide enablement for an Arrhenius temperature dependence for all compressive strength requirements.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification as filed appears to suggests in one instance wherein the time to compressive strength has an Arrhenius dependence on temperature, and such appears to be for the time to a compressive strength of 50 psi.  The specification provides no further examples that include an Arrhenius dependence on temperature, and, as such, it is unclear if such is possible/achieved for all time dependent compressive strengths.  As such, although the specification enables the Arrhenius temperature dependence for a time to 50 psi, such is not enabled for any other compressive strength, and, as such, a scope of enablement deficiency exists.  The Examiner notes there are no further working examples of other compressive strengths aside from 50 psi.
The current claims fail to meet at least the following Undue Experimentation factors:
The breadth of the claims - because the current claims encompass compressive strengths outside of 50 psi, i.e., the sole compressive strength at which an Arrhenius dependence on temperature was shown and it is unclear if such a dependence on temperature would be seen for such.
The level of predictability in the art - because, although in theory such a temperature dependence may exist, it is difficult to predict if such would be the case.
The amount of direction provided by the inventor - because Applicant does not actually describe a protocol for achieving Arrhenius temperature dependence.
The existence of working examples - because Applicant merely describes a single equation (Equation 1) for a single time to compressive strength of 50 psi. 
As such, a scope of enablement deficiency exists.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 16 recites “wherein the boehmite concentration function includes an Arrhenius temperature dependence and a polynomial boehmite concentration dependence.”  It is unclear as to what is meant by “a polynomial boehmite concentration dependence” as well as how the boehmite concentration function can include such, i.e., how can a function/equation used to determine the concentration of an element include a dependence upon the concentration thereof?  For example, in order to determine how much boehmite to use, i.e., “return a concentration of boehmite,” how can the formula used to solve for such depend upon the concentration of boehmite used?  Clarification is advised.  The Examiner notes, it appears Equation 1 of [0067] shows an Arrhenius temperature dependence, as well as wherein the time to 50 psi is dependent upon the concentration of boehmite. An amendment to the claims to require this equation in place of the amendment submitted with the request for continued examination may clarify the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8 and new claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al. (WO 2018/156117 – cited previously) in view of Schmidt et al. (US 2011/0056411 – cited previously) and/or Baxter et al. (US 2014/0224156 – cited previously).
With respect to independent claim 1, Pisklak et al. discloses a method of cementing comprising:
preparing a cement composition by mixing at least a cement dry blend and water ([0010], wherein sources of water are disclosed; [0024]), wherein the cement dry blend comprises:
	a hydraulic cement, wherein the hydraulic cement is present in an amount of 50% by weight or less of the dry blend ([0017], wherein the Portland cement is disclosed as in an amount of 50% by weight or less);
	a supplementary cementitious material ([0012], wherein fly ash is disclosed; [0013], wherein silica fume is disclosed; [0018], wherein kiln dust is disclosed); and
	a particulate material for enhancing compressive strength ([0007]-[0008], [0021], wherein the additive for enhancing compressive strength is defined; [0024], wherein such an additive is dry blended with the solid additives) and mechanical property enhancing additives ([0018]); 
introducing the cement composition into an annulus formed between a subterranean formation and a pipe string disposed in a wellbore in the subterranean formation; and setting the cement composition in the annulus to support the pipe string ([0026]).
Pisklak et al. discloses the particulate material for enhancing compressive strength as noted above; the reference, however, fails to disclose such as nanoparticulate boehmite as instantly claimed.  Schmidt et al. teaches particulate materials added as a powder ([0025]) to cement compositions used in geological formations ([0039]) for the purpose of enhancing the strength of the set cement therewith; examples of such particulates include nanoscale ([0023]; [0027]) boehmite and an alternative suggested thereto includes phosphates ([0024]-[0025]).  As such, it would have been obvious to one having ordinary skill in the art to try a nanoscale particulate of boehmite as suggested by Schmidt et al. as the particulate additive in the method of Pisklak et al. and/or as a mechanical property enhancing additive used therewith, in order to enhance the compressive strength of the set cement.  Alternatively, Baxter et al. suggests nano-alumina as used to increase compressive strength in cement ([0026]-[0027]) wherein a suitable form thereof used for such a purpose is nanoparticulate boehmite ([0015]-[0017]).  As such, it would have been obvious to one having ordinary skill in the art to try nano-alumina as suggested by Baxter et al. as the particulate additive used to increase compressive strength in the cement of Pisklak et al. and/or in combination therewith, in order to increase the compressive strength thereof with smaller quantities, resulting in similar/greater improvements in compressive strength. 
With respect to dependent claim 3, Pisklak et al. discloses wherein the hydraulic cement is selected from the group as claimed ([0017], wherein the Portland cement is disclosed).
With respect to dependent claim 4, Pisklak et al. discloses wherein the supplementary cementitious material is selected from the group as claimed ([0012], wherein fly ash is disclosed; [0013], wherein silica fume is disclosed; [0018], wherein kiln dust is disclosed);
With respect to dependent claim 5, both Schmidt et al. and Baxter et al. suggests the nanoparticulate boehmite particle size within the range as claimed (see rejection of claim 1, above).  Pisklak et al. suggests an amount of compressive strength enhancing material of about 1-10% ([0020]); additionally Schmidt et al. suggests wherein the amount of nanoparticles depends on the degree of strength desired in the cement, and is typically between 1-20% by weight ([0028]) while Baxter et al. suggests amounts for increasing compressive strength in the range of 0.001-1.5% ([0026]).  As such, given the disclosures of Pisklak et al., Schmidt et al. and Baxter et al., it would have been obvious to one having ordinary skill in the art to try an amount of nanoparticulate boehmite within the range as claimed as based on the desired degree of increase in compressive strength to impart to the cement composition since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to dependent claim 6, Pisklak et al. discloses wherein the cement composition further comprises a material selected form the group as claimed ([0018]).
With respect to dependent claim 7, Pisklak et al. discloses wherein the hydraulic cement is Portland cement ([0017]) and further suggests wherein the supplementary cementitious material comprises fly ash ([0012]) and slag ([0018]). 
With respect to dependent claim 8, Pisklak et al. discloses wherein the hydraulic cement comprises Portland cement ([0017]) and wherein the supplementary cementitious material comprises fly ash ([0012]).  Both Schmidt et al. and Baxter et al. suggests the nanoparticulate boehmite particle size within the range as claimed (see rejection of claim 1, above).  Pisklak et al. further suggests an amount of compressive strength enhancing material of about 1-10% ([0020]); additionally Schmidt et al. suggests wherein the amount of nanoparticles depends on the degree of strength desired in the cement, and is typically between 1-20% by weight ([0028]) while Baxter et al. suggests amounts for increasing compressive strength in the range of 0.001-1.5% ([0026]).  As such, given the disclosures of Pisklak et al., Schmidt et al. and Baxter et al., it would have been obvious to one having ordinary skill in the art to try an amount of nanoparticulate boehmite within the range as claimed as based on the desired degree of increase in compressive strength to impart to the cement composition since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to new dependent claim 21, Pisklak et al. suggests an amount of compressive strength enhancing material of about 1-10% ([0020]); additionally Schmidt et al. suggests wherein the amount of nanoparticles depends on the degree of strength desired in the cement, and is typically between 1-20% by weight ([0028]) while Baxter et al. suggests amounts for increasing compressive strength in the range of 0.001-1.5% ([0026]).  As such, given the disclosures of Pisklak et al., Schmidt et al. and Baxter et al., it would have been obvious to one having ordinary skill in the art to try an amount of nanoparticulate boehmite within the range as claimed as based on the desired degree of increase in compressive strength to impart to the cement composition since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  As such, the determination of an optimal amount thereof to include would be achievable through routine experimentation in the art.
Response to Arguments
Applicant’s arguments and amendments with respect to the claim objections as set forth in the previous office action have been fully considered and are persuasive.  The claim objections as set forth therein have been withdrawn.
Applicant’s arguments with respect to the rejections of independent claim 1, along with its dependents, have been fully considered, but they are not persuasive.  
Applicant notes Pislak is directed to phosphate accelerators for a low Portland cement system to enhance compressive strengths while Schmidt provides solutions for problems encountered when oil is mixed with cement and asserts nanoparticle boehmite is not a recognized equivalent for phosphate accelerators in low Portland cement applications.  Applicant further asserts Schmidt provides a laundry list of suitable particles including metals and semimetals and oxides thereof while leaving out phosphate accelerators or any other accelerators and that boehmite is cherry picked from the list.
The Examiner respectfully disagrees.  Schmidt teaches the use of nanoscale particles added to cement to increase the strength thereof ([0023]-[0025]); exemplary particles include boehmite and the Examiner notes an alternative thereto indeed includes phosphates ([0024]), thereby suggesting nanoparticle boehmite as an alternative to a particulate phosphate.  Additionally, Pisklak discloses the inclusion and desire to include an additive that increase compressive strength within the cement disclosed therein, and, further, suggests other additives may be included, including mechanical property enhancing additives ([0018]). The reference additionally explicitly discloses the importance of enhancing the compressive strength of a low Portland cement composition comprising an amount of 50% or less by weight of cement ([0008]) as well as the intention of providing for a low Portland cement composition that sets to have a desirable compressive strength at a specified temperature and pressure ([0021]).  As such, it is the position of the Office that one of ordinary skill in the art would recognize the ability to and/or desire to include a known compressive strength enhancing additive within the composition of Pisklak in order to achieve a desirable compressive strength therein.  With regard to Applicant’s comments pertaining to Schmidt teaching a “laundry list” of particles, the Examiner notes, the list of particles in Schmidt is contained within a singular paragraph, [0024], which includes a finite number of possibilities of options therefore.  As such, one of ordinary skill would recognize the ability to try a singular possibility chosen therefrom as an option for enhancing compressive strength in the cement of Pisklak as either an alternative to the phosphate disclosed therein or in combination therewith with a reasonable expectation of success for enhancing compressive strength therewith.  “Though picked from a laundry list a prima facie case of obviousness exists over the claimed combination.  See Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985) where it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious."  As such, one skilled in the art would be motivated to select boehmite from the list of compressive strength enhancing additives of Schmidt to try for achieving the purpose of attaining a desired compressive strength in the cement of Pisklak therewith.
The Examiner notes, as written, independent claim 1 does not require a particular amount of boehmite and/or unexpected result achieved therewith.  The claim merely requires a composition comprising boehmite placed in a wellbore to set therein.  Should a particular/critical amount of boehmite be in and of itself solely responsible for, for example, achieving a particular unexpected result such as a particular compressive strength, Applicant is invited to consider adding such to independent claim 1 to potentially differentiate the claims from the rejection of record. 
Applicant further notes Baxter teaches specific solutions for compressive strength and shrinkage control and asserts Baxter does not teach or suggest low Portland cements or that the particular nanoparticle boehmites are suitable for replacing the phosphate accelerator of Pisklak.  The Examiner notes, Pisklak provides for the feature of a low Portland cement with additives included therein, wherein a desire to achieve a particular compressive strength therein is noted, and, as such, one of ordinary skill would recognize nanoparticle boehmites as suitable to try for enhancing compressive strength and/or mechanical properties of the set cement.  
As noted above, independent claim 1 does not require a particular amount of boehmite and/or unexpected result achieved therewith.  The claim merely requires a composition comprising boehmite placed in a wellbore to set therein.  Should a particular/critical amount of boehmite be in and of itself solely responsible for, for example, achieving a particular unexpected result such as a particular compressive strength, Applicant is invited to consider adding such to independent claim 1 to potentially differentiate the claims from the rejection of record. 
Applicant asserts the Office Action relies on impermissible hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Examiner maintains Pisklak’s disclosure to provide for a desired compressive strength in the low Portland cement with an additive would lead one of ordinary skill to include additives for such a purpose and, as such, nanoparticulate boehmite would be considered obvious to try for such a purpose.  Should Applicant intend to achieve an intended compressive strength in the low Portland cement with only the nanoparticulate boehmite and/or a particular amount thereof and/or for such to be an unexpected result, clarification of such within the claims is advised.
Applicant’s arguments with respect to independent claim 16 and its dependents have been fully considered and the prior art rejection with respect thereto has been withdrawn in view of Applicant’s amendments.  However, the 35 USC 112 rejections with respect thereto must be addressed as set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
09/28/22